 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    MUSTAFA ABDULLA WRIGHT,                           Case No. 1:18-cv-00505-JDP
12                          Plaintiff,                  ORDER DENYING MOTION FOR SERVICE
13             v.                                       ECF No. 17
14    C. MCCABE, et al.,
15                          Defendants.
16

17

18            Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. Plaintiff moves to have his complaint served, complaining that it has

20   been months since he filed his case. See ECF No. 17. My findings and recommendations on

21   screening plaintiff’s complaint under 28 U.S.C. § 1915A are pending before a district judge. See

22   ECF No. 19. Only after screening has been completed will service be considered. Even then, the

23   complaint will not be served if it is dismissed. Therefore, plaintiff’s motion is denied it without

24   prejudice to refiling. ECF No. 17.

25
     IT IS SO ORDERED.
26
27
     Dated:         September 25, 2019
28                                                        UNITED STATES MAGISTRATE JUDGE

                                                         1
